Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.

Response to Amendment
This is in response to the amendments filed on 5/26/2022. Claims 1 and 8 have been amended. Claim 6 has been canceled. Claims 1-3 and 7-11 are currently pending with claims 8-11 being withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Oguma” (US 2011/0228311) in view of “Meister” (US 2006/0242691) in further view of “Nishimura” (US 2014/0310767).

Regarding Claim 1:
Oguma teaches:
A user authentication device (Fig. 1, ¶0011, “… an image forming system…”) comprising: 
a user authentication setter that enables or disables a predetermined plurality of authentication methods (¶0072, “The MFP 1A… further includes a storage device 28 that stores authentication setting data 28a … The authentication setting data 28a is data that specifies the authentication method permitted on the MFP 1A. For example, the authentication setting data 28a specifies one or more methods form among a plurality of authentication methods …”); 
a user authenticator that accepts user authentication by the authentication method that the user authentication setter enables (¶0050, “The user authentication processing unit 62 performs authentication of the logged-in users to the MFPs 1A …”; ¶0087, “If the input data is (b) the read data (card ID) of the ID card, when the authentication based on the ID card is permitted by the mater authentication setting data 54, the user authentication processing unit 62 references a conversion table…”); 
a display that displays various information to the user (Fig. 2, element 21); 
a processor (Fig. 2, element 26; and 
a computer-readable medium storing instructions that, when executed by the processor, cause the processor to control the user authentication setter, the user authenticator, and the display (¶0037, “The control device 26 is a device that controls respective units in the MFP 1A and performs data processing”), 
wherein, when the user authentication setter accepts a setting that enables a single authentication method among the plurality of authentication methods (¶0097; Fig. 10 further discloses a user interface window that allows a user to enable/disable various authentication methods to specify which specific authentication method(s) should be used; ¶0074 further specifies receiving setting data that permits only the authentication method (i.e., a “single” authentication method) to be utilized), the processor controls the user authentication setter to disable all authentication methods other than the single authentication method (Fig. 10 discloses allowing the user to disable other authentication methods), and the user authenticator accepts only user authentication by the single authentication method (¶0074, “… transmits an authentications setting request to the user-manager server device 3 at an initialization processing, receives master authentication setting data from the user-manager server device 3, and permits only the authentication method specified by the master authentication setting data as a user authentication to be performed upon login”), and 
…
Oguma does not disclose:
wherein, when … a setting that enables a single authentication method among the plurality of authentication methods, the processor controls the user authentication setter to disable all authentication methods other than the single authentication method, …, and 
wherein a degree of a security level of each of the plurality of authentication methods is predetermined, and when an input portion accepts an input to enable an authentication method with a security level lower than a security level of a currently enabled authentication method, the processor controls the display to display a notification that a switch is made to an authentication method with a low security level and then the input portion accepts an input to enable the switch of the authentication method, and the processor controls the user authentication setter to enable the authentication method, or 
when an input portion accepts an input to enable an authentication method with a security level no lower than a security level of a currently enabled authentication method, the processor controls the user authentication setter to enable the authentication method.
Nishimura teaches:
wherein a degree of a security level of each of the plurality of authentication methods is predetermined (Fig. 2A details a table for an MFP/Printer having various security levels associated with a plurality of authentication methods), and when an input portion accepts an input to enable an authentication method with a security level lower than a security level of a currently enabled authentication method, the processor controls the display to display a notification that a switch is made to an authentication method with a low security level and then the input portion accepts an input to enable the switch of the authentication method, and the processor controls the user authentication setter to enable the authentication method, or (Examiner notes that this “or” refers to the “when an input portion…” limitations in the alternative)
when an input portion accepts an input to enable an authentication method (Fig. 11, step S22) with a security level no lower than a security level of a currently enabled authentication method (Fig. 12 details that the security level is being changed from a level 2 to a level 3), the processor controls the user authentication setter to enable the authentication method (Fig. 11, step S23).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Oguma’s system for authentication to an image forming device by enhancing Oguma’s authentication methods to be associated with different security levels and to further accept authentication methods associated with a security level higher than that of a current authentication method as taught by Nishimura, in order to better present various authentication methods to a user for selection.
	The motivation is to associate various authentication methods with corresponding levels of security in order to present complex authentication information to a user in a more compact manner. This results in the user being able to quickly choose between various authentication methods using easily readable security levels.

Regarding Claim 2:
The user authentication device according to claim 1 where Oguma in view of Nishimura further teaches, 
wherein the display switchably displays between user authentication screens relating to the plurality of authentication methods (Nishimura, Figs. 4A-4C display various switchable screens relating to a plurality of authentication methods), and 
wherein the processor controls to not display authentication screens relating to the authentication methods other than the single authentication method on the display (Nishimura, ¶0077, “n those screens, only the necessary security setting items are displayed. Namely, for example, there is no "HDD automatic deletion 42c" item in the projector security selection screen …, and there are only "level 1" and "level 2" in the "user authentication 42b" of the TV conference system security selection screen…”; i.e., only display authentication screens relating to the authentication setting items for that screen).
The motivation to reject claim 2 under Nishimura is the same motivation used to combine Nishimura to Oguma in the rejection of claim 1 above.

Regarding Claim 3:
The user authentication device according to claim 1 where Oguma in view of Nishimura further teaches, 
wherein the plurality of authentication methods include an optional combination of inputs from among an input relating to selecting an icon image, an input of a login name, an input of a password, and an input of an IC card (Oguma, Fig. 10 details a plurality of authentication methods having an User ID + Password, Card ID, or Card ID + Password combination of inputs).

Regarding Claim 7:
Oguma in view of Nishimura further teaches:
An image forming device (Oguma, Fig. 1; ¶0027, “… an image forming system…”) comprising: 
the user authentication device according to claim 1 (Oguma, Fig. 2); 
an image processor that processes image data (Oguma, Fig. 2, element 25); and 
an image former that forms an image based on the image data processed by the image processor (Oguma, Fig. 2, element 25; ¶0035, “The scanner 25 is an internal device that applies light to one side surface or both side surfaces of a document fed from an automatic document feeder or a document placed by the user, receives reflected light or the like, reads an image of the document, and outputs the read image as image data.”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491